PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/435,452
Filing Date: 7 Jun 2019
Appellant(s): John Elton Piper



__________________
John Elton Piper 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/9/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/16/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding Appellant arguments directed to rejection under 35 U.S.C. 101:
A.	The Appellant states that “signal separation is an essential part of wireless communication. This figure is offered as real world evidence that wireless communication use antenna arrays and is a direct contradiction to the examiner’s statement that the “invention is directed to abstract idea” (page 6 on Appeal Brief).
Examiner’s response -- Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea following the 2019 Revised Patent Subject Matter Eligibility Guideline (2019 PEG).  The body of the claims recite a series of steps including “calculating signal time delays, constructing steering matrix, computing Moor-Penrose inverse matrix, and separating signal by multiplying”, which are all directed to mathematical relationships/formula or equations.  Mathematical concepts are considered as one of the groupings of abstract ideas. The preamble of the claims additionally recites the intended purpose of separating N wireless reception signals using an array of M antenna. This is only generally linking the use of the abstract idea to a wireless communication environment.  The signal separation is merely the outcome of matrix-vector mathematical multiplication.  The antenna array is merely used for data gathering that collects a necessary input for the mathematical equations. There is no other meaningful way of applying the abstract idea or judicial exception beyond generally linking to a wireless communication environment. The mere nominal recitations of separating wireless communication signals and antenna do not integrate the exception into a practical application. Further, as explained above, the antenna array is merely used for insignificant extra-solution activity of data gathering.  See MPEP 2106.05(g). The use of an antenna array to receive wireless signals is also conventional, routine and well- known.  Therefore, the array of M antenna in the claim does not amount to significantly more than the judicial exception.  There are no other additional elements in the claims that amount to significantly more. Thus, claims are ineligible. 

B.	The Appellant states that “many patents calculate or estimate antenna weights to take advantage of beamforming to spatially separate signals” (page 7 on Appeal Brief).
Examiner’s response -- Antenna weights and beamforming are not recited in the claims.  As explained above, the claims of the instant application only recite mathematical relationships (calculation) that as a whole is considered an abstract idea.  The claims only generally link to wireless communication in the preamble.  There is no additional element or a combination of additional elements in the claim to apply or use the judicial exception in a manner that imposes meaningful practice application.   There are also no additional elements in the claims that amount to significantly more than judicial exception.  The recitation of “wireless communication signals” and “antenna” are generic and do not take the claim out of an abstract idea of mathematical algorithms.

C.	The Appellant states “it is not true that wireless communication is generic nor performed on a generic computer.” (page 10 on Appeal Brief).
Examiner’s response -- As explained above, the claims recite a series of mathematical relationships/formula or equations and only generally link the mathematical relationships to wireless communication environment.  The claims do not recite anything to perform the mathematical computation. Therefore, it can at most be interpreted that the mathematical computation is performed by a generic computer.  A DSP mentioned in the specification is still a generic computer and is not considered a particular machine since it is basically used for computation.  The use of a generic computer to implement mathematical relationship is not an integration into a practical application.  The signal separation is merely the outcome of matrix-vector multiplication.  There is no other meaningful way of applying the mathematical relationships (i.e., abstract idea or judicial exception) beyond generally linking to separating reception signals in a wireless communication system.   Therefore, claims are ineligible. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Eva Y Puente/
Primary Examiner, Art Unit 2632
Conferees:
/CHIEH M FAN/Supervisory Patent Examiner, Art Unit 2632     
                                                                                                                                                                                                   /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.